Citation Nr: 0522336	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective vision.

2.  Entitlement to service connection for an eye disability 
manifested by defective vision.

3.  Entitlement to a compensable evaluation for bilateral 
pterygium.

4.  Entitlement to an increased for conjunctivitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 


INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a compensable evaluation for bilateral 
pterygium, and from a July 1998 rating decision, which denied 
the veteran's attempt to reopen the issue of entitlement to 
service connection for defective vision.

The issues of entitlement to service connection for an eye 
disability manifested by defective vision, entitlement to a 
compensable evaluation for bilateral pterygium, and 
entitlement to an increased for conjunctivitis, currently 
evaluated as 10 percent disabling, will be addressed in the 
REMAND portion of this document.

The Board notes that in a June 2002 statement, the veteran 
raised a claim of entitlement to service connection for 
myocardial infarction, claimed as secondary to service-
connected disabilities, including diabetes mellitus and 
chronic renal insufficiency.  Although the veteran was 
subsequently granted service connection for coronary artery 
disease, the issue of entitlement to service connection for 
myocardial infarction is a distinct claim.  Additionally, in 
a September 2004 statement, the veteran claimed entitlement 
to increased disability ratings for all of his service-
connected disabilities.  The veteran also requested special 
monthly compensation based upon his service-connected 
disabilities and claimed entitlement to a total rating for 
compensation purposes based on individual unemployability.  
Accordingly, these issues are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a July 1969 Board decision, entitlement to service 
connection for defective vision was denied; the veteran was 
notified of the decision that month.  

2.  Evidence associated with the record since the July 1969 
Board decision is new and material and so significant that it 
must be considered along with all the evidence of record in 
order to fairly decide the merits of the claim of entitlement 
to service connection for an eye disability manifested by 
defective vision.


CONCLUSIONS OF LAW

1.  The July 1969 Board decision that denied entitlement to 
service connection for defective vision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  Evidence received since the July 1969 Board decision is 
new and material, and the veteran's claim of entitlement to 
service connection for an eye disability manifested by 
defective vision is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2004).

In a July 18, 1969 decision, the Board denied the veteran's 
claim of entitlement to service connection for defective 
vision.  At that time, the Board informed the veteran that 
his claim was denied.  That decision by the Board is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

The veteran now seeks to reopen his claim of entitlement to 
service connection for defective vision.  The law and 
regulations allow for reopening a claim, even when finality 
has attached, if new and material evidence has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The 
Board notes that 38 C.F.R. § 3.156 has been amended to 
implement the Veterans Claims Assistance Act.  See 38 C.F.R. 
§ 3.156 (2004).  However, the amended regulation is 
applicable only to claims to reopen received on or after 
August 29, 2001.  Because the veteran's claim was received in 
July 1998, the amended regulation is not applicable to this 
case.)  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the July 1969 final 
decision.  The evidence received after July 1969 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The Board has reviewed all of the additional evidence 
received herein since the July 1969 decision and concludes 
that there is evidence both new and material as it relates to 
the issue of entitlement to service connection for an eye 
disability manifested by defective vision, and, therefore, 
the claim is reopened.  Recent VA and private treatment 
records of the veteran, including the report of a January 
2002 VA eye examination, show that the veteran has a recent 
history of bilateral cataract surgery with placement of an 
intraocular lens in each eye.

The report of the January 2002 VA eye examination is clearly 
"new" evidence, because it was not before the Board at the 
time of its July 1969 decision.  The Board also finds the 
evidence to be material because it relates to a specific 
element of the veteran's claim that was essential to the July 
1969 decision.  The veteran's claim of entitlement to service 
connection was denied in July 1969 because the evidence 
showed that the veteran's defective vision resulted from 
refractive error for which service connection cannot be 
granted.  The new evidence shows that the veteran has 
multiple eye disabilities that may produce visual impairment.  
This suggests that the veteran does have a current disability 
of the eyes (other than refractive error).  The veteran was 
treated for visual problems in service and is, in fact, 
already service connected for two disabilities of the eyes-
conjunctivitis and bilateral pterygium.  The new evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for an eye disability manifested by defective 
vision has been received.  Thus, the Board reopens the claim 
for service connection for an eye disability manifested by 
defective vision and will remand the claim for additional 
development noted below.



ORDER

New and material evidence having been received, the veteran's 
claim for entitlement to service connection for an eye 
disability manifested by defective vision is reopened, and, 
to this extent, the appeal is granted.


REMAND

The issues of entitlement to service connection for defective 
vision, entitlement to a compensable evaluation for bilateral 
pterygium, and entitlement to an increased for 
conjunctivitis, currently evaluated as 10 percent disabling, 
are not ready for appellate review.

The recent VA examinations of the veteran are unclear as to 
whether the veteran has symptoms of service-connected 
bilateral pterygium.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran should 
be provided a current VA eye examination.  The eye 
examination should also include an opinion as to whether the 
veteran has a current eye disability, resulting in defective 
vision, that is related to his in service medical treatment 
for vision difficulties.

Further, the issues regarding the veteran's claims of 
entitlement to service connection for an eye disability 
manifested by defective vision and entitlement to a 
compensable evaluation for bilateral pterygium, and an 
increased for conjunctivitis, currently evaluated as 10 
percent disabling, are remanded to ensure full and complete 
compliance with the duty-to-notify provisions enacted by the 
VCAA.  That is, although letters from the RO have provided 
the veteran with the relevant notice regarding other claims, 
these letters failed to provide the required notice regarding 
the veteran's claims currently before the Board.

Finally, a remand is also required in order to accord due 
process regarding the issue of entitlement to an increased 
evaluation for conjunctivitis, currently evaluated as 10 
percent disabling.  In a September 1997 rating decision, the 
RO denied the veteran's claim.  In December 1997 the RO 
received the veteran's Notice of Disagreement with that 
decision.  (Although the copy of that document originally 
filed with the RO is unavailable, a copy provided by the 
veteran's representative in July 1998 shows clearly that it 
was received by the RO in December 1997.)  Because no 
Statement of the Case (SOC) has been provided regarding this 
issue, the veteran has not had an opportunity to perfect an 
appeal.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case.  The Board must remand this issue to the RO for 
that purpose.  See Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) are 
fully complied with and satisfied 
regarding the issues of entitlement to 
service connection for defective vision 
and entitlement to a compensable 
evaluation for bilateral pterygium, and 
an increased for conjunctivitis, 
currently evaluated as 10 percent 
disabling.  This includes notifying the 
veteran specifically (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.

The veteran should also be asked to 
provide any evidence in his possession 
that pertains to any of the claims on 
appeal.

2.  Obtain VA records of treatment of the 
veteran for disabilities of the eyes from 
December 1967 to the present.  All 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records and 
responses with the claims file.

3.  Provide a VA eye examination by a VA 
physician who is fluent in both Spanish 
and English to the veteran to determine 
the severity of the veteran's service-
connected bilateral pterygium and to 
determine whether the veteran's has a 
current eye disability manifested by 
defective vision that is related to his 
military service.  The report should be 
written in English.

The claims folder, including the 
veteran's service medical records; the 
reports of VA eye or visual examinations 
of the veteran dated in June 1966, 
September 1967, February 1969, May 1971, 
August 1997, July 1998, and January 2002; 
the reports of examinations by Rafael 
Fernandez, M.D., in October 1966 and June 
1968; an October 1998 clinical summary 
from Sylvia Sanchez, M.D.; and a VA 
treatment records dated on March 29, 
2004, should be made available to the 
examiner for review before the 
examination.  (The veteran's service 
medical records are contained in a brown 
envelope within the veteran's claims 
folder.)

The examiner must verify in the 
examination report that the claims folder 
has been reviewed.  The examiner is also 
requested to state that he/she is fluent 
in both Spanish and English.

The veteran is already service-connected 
for bilateral pterygium and for 
conjunctivitis.  (The veteran is also 
service-connected for multiple other 
disabilities including diabetes 
mellitus.)  The examiner must express an 
opinion as to whether the veteran has any 
other current eye disability, manifested 
by defective vision, that is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
veteran's military service or his 
service-connected disabilities.

The Board notes also that refractive 
error of the eye is not a disease or 
disability for disability compensation 
purposes.  The examiner should 
distinguish any diagnoses that represent 
mere refractive error (as opposed to 
diseases or injuries of the eye resulting 
in impairment of vision).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

Regarding the veteran's service-connected 
disabilities of conjunctivitis and 
bilateral pterygium, the examiner should 
fully describe any relevant symptoms or 
note the absence of any symptoms.  The 
examiner is also requested to note 
whether the veteran has diabetic 
retinopathy.

In order to aid the Board, the examiner 
is encouraged to  avoid the use of 
ophthalmologic medical abbreviations in 
the examination report.

4.  With regard to the veteran's claims 
of entitlement to service connection for 
defective vision and entitlement to a 
compensable evaluation for bilateral 
pterygium, after the development 
requested above has been completed to the 
extent possible, review the record.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

5.  Regarding the issues of entitlement 
to an increased evaluation for 
conjunctivitis, currently evaluated as 10 
percent disabling, furnish a statement of 
the case (SOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.  If, and only if, a 
timely and adequate substantive appeal is 
received, the claim should then be 
returned to the Board for further review, 
as appropriate.  (The RO should ensure 
that the notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied regarding 
this issue.)

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


